Citation Nr: 0111836	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel





INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

This appeal arises from the November 1999 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO) which 
denied service connection for bilateral hearing loss and 
tinnitus.  The veteran's notice of disagreement (NOD) was 
received in February 2000.  The RO issued the statement of 
the case (SOC) in April 2000.  The veteran's substantive 
appeal was received in May 2000.

The Board notes that the veteran, through his service 
representative, has requested that the RO address various 
additional issues.  In a letter dated December 2000, the 
veteran's representative indicated that the veteran wished 
the RO to revisit the issues of service connection for 
dizziness (claimed as damaged nervous system) and the 
residuals of cold injury to the left and right upper 
extremities.  In addition, the veteran requested an increased 
disability evaluation for his service-connected post-
traumatic stress disorder and an application for a total 
disability rating based upon individual unemployability.  To 
date, there is no indication that the RO has addressed those 
issues.  In any event, the Board finds that they are not 
inextricably intertwined with the current appeal.  Hence, 
those matters are referred to the RO for appropriate 
development and action.


REMAND

The record on appeal demonstrates that the veteran suffers 
from bilateral hearing loss.  In addition, an August 1999 VA 
general medical examination indicates that the veteran 
reported having tinnitus while in service.  That examination 
also noted that the veteran had obtained a hearing aid 
through VA for his right ear, and that he has complete 
hearing loss in his left ear.  He maintains that his hearing 
loss is due to his service, during which he served in the 
European Theater as a ball turret gunner on a B-17 bomber.  

Prior to rendering a final decision on the issue of service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that there are procedural defects that must be 
addressed and corrected.  Significant changes in the law 
pertaining to the duty to assist a veteran in the development 
of a claim for compensation occurred during the pendency of 
this appeal.  Legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).  With respect to the duty to assist veterans in the 
development of their claims, the VCAA provides:
	
	§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 38 
U.S.C. § 5103A(a).

A review of the evidence of record discloses that the veteran 
has stated that he received a hearing aid for his right ear 
from the University Drive VA Medical Center (VAMC).  During 
an April 1999 VA psychological examination, the veteran 
indicated that he had "recently received a hearing aid for 
his right ear."  A June 2000 progress note from the 
University Drive VAMC notes that the veteran's hearing aid 
required repair, and would be sent out and returned to the 
veteran once its satisfactory performance could be verified.

At hisAugust 1999 VA general medical examination, the veteran 
noted that he had received a hearing aid from the University 
Drive VAMC.  However, medical evidence concerning 
audiological examinations and other care pertaining to the 
veteran's hearing aid is not of record.  There is no 
indication that the RO made efforts to obtain this evidence.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  Thus, it is incumbent on the RO to take further 
development action regarding these potentially important 
records.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A).

Further review of the record indicates that the veteran 
claims to have been hospitalized for auditory problems at the 
University of Pittsburgh Medical Center for nine days in 
1973.  In response to the veteran's June 1999 request for 
records of that hospitalization, the Medical Center indicated 
that it had checked its records and could find no information 
concerning the veteran, and that the veteran's medical record 
was no longer available.  However, because these records are 
potentially probative of the veteran's claim for service 
connection, the RO should make its own attempt to obtain 
them.

Finally, we note that a report of contact dated November 1999 
indicates that the RO contacted the veteran to obtain 
information concerning his Social Security benefits.  While 
it is likely that the veteran is in receipt of Social 
Security Insurance payments pursuant to his 1991 retirement, 
it is necessary to ensure that the veteran is not in receipt 
of Social Security disability benefits.  In the event that 
the veteran did in fact receive disability benefits, the 
medical evidence used by the Social Security Administration 
(SSA) in making its decision may be probative of the issue 
currently before the Board.  The Court has held that, where 
VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, there is a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet.App. 163 91998) and Hayes v. Brown, 
9 Vet.App. 67 (1996).  Further, the Court recently concluded, 
in the case of Tetro v. Gober, 14 Vet.App. 110 (2000), that 
VA has the duty to request information and pertinent records 
from other federal agencies, when on notice that such 
information exists.  This would include a decision from SSA.  
In light of this guidance from the Court, the RO should 
inquire as to whether the veteran has applied for disability 
benefits through SSA.

In view of the foregoing, the Board finds that additional 
development is necessary.  Therefore, this case is Remanded 
to the RO for the following action:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated him for auditory complaints since 
service.  After securing the necessary 
release(s), the RO should request any 
such records not currently associated 
with the claims folder.  This should 
include an attempt to secure inpatient 
records from the University of Pittsburgh 
Medical Center.  

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the University 
Drive VAMC, and any other identified VA 
facilities, since the veteran's service.  
Special attention should be given to the 
procurement of records pertaining to the 
veteran's audiological testing and 
subsequent fitting with a hearing aid at 
the University Drive VAMC, to include any 
accompanying narratives and diagnoses 
made as a result of that testing.



3.  The RO should contact the veteran and 
make an inquiry concerning his Social 
Security benefits.  If the veteran is in 
receipt of disability benefits from SSA, 
the RO should obtain any decision 
rendered with regard to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in rendering the decision 
concerning that claim.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA audiology examination.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
indicated audiometric testing should be 
conducted.  Based upon the documented 
history and examination findings, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
hearing loss and tinnitus are 
etiologically related to any incident, 
accident, or exposure that occurred 
during his military service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.



6.  The RO must then review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence applicable law 
and regulations considered pertinent to 
the issue currently on appeal, to include 
the provisions of 38 C.F.R. §§ 3.303, 
3.307, 3.309 and 38 C.F.R. § 3.655, if 
appropriate.  An appropriate period of 
time should be allowed or response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a FINAL decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




